DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 12 February 2021, of application filed, with the above serial number, on 27 March 2018 in which claims 5, 17 have been amended and claims 25-26 have been added. Claims 5, 7-11, 15, 17-19, 21-22, 25-26 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7-11, 15, 17-19, 21-22, 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the at least one transmission device. The specification describes in par. 26, 35 ‘two different locations 12, 14 each being defined by a local intranet area. The different location 12, 14 each comprise a transmitter, such as a transmission device 16, 18, for transmitting monitoring information.’ Thus, there is no clear description for each intranet area having at least one transmission device, and related, multiple transmission devices using a single common outgoing port.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-11, 15, 17-19, 21-22, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The independent claims have been amended to add “wherein the different monitoring information accessible is associated with the different locations such that the system ensures that the user has easy and secure access to the monitoring information of the different locations while the system simultaneously ensures that the user is not able to control the broadcasting and/or streaming circuits at which monitoring each of the transmission devices which are represented at the different locations.
Further, the term "easy" in claims 5, 17 is a relative term which renders the claim indefinite.  The term "easy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is subjective and the requisite degree of ease being ensured is not definite.
Claims 5, 7-11, 15, 17-19, 21-22, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims have been amended such that ‘at least one transmission device for transmitting monitoring information’ while also claiming ‘each of the transmission devices of the intranet areas uses a single common outgoing port’ and the intranet areas representing geographically different locations. It is indefinite if the each of the transmission devices refer to the at least one transmission device(s) or all of the devices in all of the areas. If there are two transmission devices in each of two locations, is there one single outgoing port for all four devices, two ports for each location, or four ports for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-11, 15, 17-19, 21-22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savoor et al (hereinafter “Savoor”, 2012/0284737) in view of Harvey et al (hereinafter Harvey”, 2005/0033990).
As per Claim 5, Savoor discloses a system for transmitting monitoring information, comprising:
several intranet areas representing geographically different locations, each of the several intranet areas having several broadcasting and/or streaming circuits configured to generate a transport stream for broadcasting and/or streaming as well as at least one transmission device for transmitting monitoring information (at least Fig. 1, 4, paragraph 15-17, 20-22, 25, 27; VHOs 120 are the video distribution points within each demographic market area (DMA) or geographic region; ie. one or more VHO and central offices CO located in each metropolitan usage information from each area, each area being different geographic viewing areas); and
a cloud circuit (at least paragraph 25, 20, 18, Fig. 1-3; one or more components of IPTV service network providing usage information from each area, each area being different geographic viewing areas),
wherein each transmission device is configured to gather the monitoring information of the broadcasting and/or streaming circuits, each transmission device being further configured to transmit the monitoring information gathered to the cloud circuit via a secure connection (at least Fig. 6, par. 21, 25, 30; data collection and analysis server collecting data inputs of devices and network usage information collected from one or more components on IPTV service network), 
wherein each of the transmission devices of the intranet areas provide the monitoring information of the several broadcasting and/or streaming circuits to the cloud circuit via the secure connection (at least Fig. 4, paragraph 20-25; different categories of monitored information combined and collected at 405 to be monitored and analyzed to then be available to users/content providers/ advertisers to use), and
wherein the cloud circuit is configured to combine the different monitoring information provided by the transmission devices such that different monitoring information is accessible (at least Fig. 4, paragraph 20; different categories of monitored information combined and collected at 405 to be monitored and analyzed to then be available to users/content providers/ advertisers to use),

Savoor discloses unidirectional arrows (at least Fig. 6; eg. 625 to 602) but fails to explicitly disclose 
wherein the secure connection is unidirectional thereby prohibiting direct access to the broadcasting and/or streaming circuits so that a user having access to the cloud circuit is unable to control the broadcasting and/or streaming circuits via the cloud circuit as the user only retrieves the monitoring information being provided, and
wherein each of the transmission devices of the intranet areas uses a single common outgoing port,
while the system simultaneously ensures that the user is not able to control the broadcasting and/or streaming circuits at which monitoring information is accessible by the user.
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Harvey. Harvey discloses, in an analogous art, a trusted network having multiple devices therein interconnected that transmit data to a 
As per Claim 7. The system according to claim 5, wherein the cloud circuit is configured to provide access for the user having a web-enabled end device, such that the user is enabled to access the monitoring information on the cloud circuit at least partly (at least paragraph 20; different users presented with different categories of information). 
As per Claim 8. The system according to claim 5, wherein the cloud circuit is configured to grant access to the monitoring information based on a user login (at least paragraph 20, 30-32; different users presented with different categories of information). 
As per Claim 9. The system according to claim 8, wherein the monitoring information provided by the cloud circuit differs with respect to user rights defined by the user login (at least paragraph 20, 30-32; different users presented with different categories of information). 
As per Claim 10. The system according to claim 5, wherein the system comprises a web-enabled end device that is configured to access the monitoring information provided by the cloud circuit at least partly (at least paragraph 20; different users presented with different categories of information). 

As per Claim 15. The system according to claim 5, wherein the cloud circuit is configured to analyze the monitoring information provided (at least Fig. 6, par. 27; analysis and prediction software 640). 
As per Claim 17, Savoor discloses a method for providing monitoring information to a user at a remote location, comprising: 
providing monitoring information of at least one broadcasting and/or streaming circuit to a transmission device of a common intranet area representing a certain geographical location, the broadcasting and/or streaming circuit being configured to generate a transport stream for broadcasting and/or streaming, and wherein several intranet areas representing geographically different locations are present, each intranet area having at least one transmission device (at least Fig. 1, 4, paragraph 15-17, 20-22, 25, 27; VHOs 120 are the video distribution points within each demographic market area (DMA) or geographic region; ie. one or more VHO and central offices CO located in each metropolitan area, National, Regional, City, Zip Code locations, different locations with IPTV service network; eg. one or more components and servers; one or more components of IPTV service network providing usage information from each area, each area being different geographic viewing areas),
transmitting the monitoring information gathered via the transmission devices to a cloud circuit via a secure connection (at least Fig. 6, par. 21, 25, 30; data collection and analysis server collecting data inputs of devices and network usage information collected from one or more components on IPTV service network), and
combining the different monitoring information provided by the transmission devices in the cloud circuit such that different monitoring information is accessible (at least Fig. 4, paragraph 20; different categories of monitored information combined and collected at 405 to be monitored and analyzed to then be available to users/content providers/ advertisers to use),
wherein the different monitoring information accessible is associated with the different locations such that the system ensures that the user has easy and secure access to the monitoring information of the different locations (at least Fig. 4, paragraph 20-25, 30-31; different categories of monitored information combined and collected at 405 to be monitored and analyzed to then be available to users/content providers/ advertisers to use and provided to a user interface of an user at region, city, or zip code level, being provided by software and in different windows for easy to use interface; customized to IPTV provider or advertisers for their sole secure use).
Savoor discloses unidirectional arrows (at least Fig. 6; eg. 625 to 602) but fails to explicitly disclose 
wherein the secure connection is unidirectional thereby prohibiting direct access to the broadcasting and/or streaming circuits so that a user having access to the cloud circuit is unable to control the broadcasting and/or streaming circuits via the cloud circuit as the user only retrieves the monitoring information being provided, and
using a common outgoing port,
while the system simultaneously ensures that the user is not able to control the broadcasting and/or streaming circuits at which monitoring information is accessible by the user.
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Harvey. Harvey discloses, in an analogous art, a trusted network having multiple devices therein interconnected that transmit data to a unidirectional transmitter 104 having a single physical connection 106 to transmit to public networks (at least paragraph 49-54). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Harvey’s unidirectional transmitter with Savoor as Harvey discloses this protects sensitive data on a trusted network from being accessed outside the trusted network without fear of unwittingly granting access to the source of the data.
As per Claim 18. The method according to claim 17, wherein a user accesses the cloud circuit via a web interface in order to retrieve the monitoring information provided at least partly (at least paragraph 20; different users presented with different categories of information). 
As per Claim 19. The method according to claim 17, wherein the monitoring information is transmitted in real time such that the monitoring information provided by 
As per Claim 21. The system according to Claim 5, wherein the monitoring information is provided in real time (at least paragraph 27; download and process the information in real time).
As per Claim 22. The system according to Claim 5, wherein each transmission device is configured to transmit legacy messages via the secure connection to the cloud circuit (at least paragraph 37, 40; using standard and well known protocols).
As per Claim 25. The system according to Claim 5, wherein the broadcasting and/or streaming circuits are configured to transmit the transport stream to a local receiving circuit that is allocated to a dedicated first location, wherein the local receiving circuit is a device configured to display the broadcasting and/or streaming data related to transport stream generated by the broadcasting and/or streaming circuits (at least paragraph 16-17; eg. STB to display the broadcasted / streamed content from the VHO and CO).
As per Claim 26. The method according to Claim 17, wherein the transport stream is transmitted by the broadcasting and/or streaming circuits to a local receiving circuit that is allocated to a dedicated first location, wherein the local receiving circuit is a device that displays the broadcasting and/or streaming data related to transport stream generated by the broadcasting and/or streaming circuits (at least paragraph 16-17; eg. STB to display the broadcasted / streamed content from the VHO and CO).


Response to Arguments
Applicant's arguments filed 21 February 2021 have been fully considered but they are not persuasive.
Applicant argues, in substance, that Savoor and Harvey do not disclose the amended features of claim 5, including that the several intranet areas are representing 1) geographically different locations and 2) wherein the different monitoring information accessible is associated with the different locations such that the system ensures that the user has easy and secure access to the monitoring information of the different locations while the system simultaneously ensures that the user is not able to control the broadcasting and/or streaming circuits at which monitoring information is accessible by the user.
Regarding 1) Applicant particularly argues, in substance, that Savoor describes gathering monitoring information from the devices located at the customer side, eg. STB and so on.
However, Examiner respectfully disagrees, as Savoor teaches “[0025] Network usage information 625 is also collected, for example from one or more components of the IPTV service network. Network usage information 625 may provide the number of multicast channels in each area that is being used to support broadcasting TV/pay-per-view, the number of unicast streams to support VoD, and any other desired network usage information available from the network.” The remainder of par. 25 describes Internet usage (not broadcast/streaming) information as described in the former portion of par. 25, from the subscribers is collected somewhere between the subscriber’s dwelling and the Internet. As seen in Fig. 4 and 6, the various inputs into data collection server 602 are from STB, as well as subscribing DB, demo DB, content servers, network usage information and VoIP usage information. Thus, the collected data that is being monitored can be from the STB as well as the other sources, and network usage information 625 is not from STB 605 nor the customer side as being argued. Further, the claims have been amended such that each of the several intranet areas having at least one transmission device for transmitting monitoring information. Savoor clearly teaches the claims as amended as each of 605, 610, 615, 620, 625 are transmission devices transmitting monitoring information to 602 which has a single common outgoing port to 640. 
arguendo, that Savoor has only the STB transmitting the monitoring information, the STB are of the subscribers in the same IPTV service network, thus part of the “intranet area representing geographically different locations”. The intranet area is claimed to represent a location, each intranet area / location having several broadcasting and/or streaming circuits as well as at least one transmission device. The question then becomes, what is an intranet area representing geographically different locations? Par. 35 and 40-41 of the application as published provide that an intranet area is a location such as a city, eg. “first location 12, for instance Munich, Germany”, “second location 14, for instance Hamburg, German”, and that “The system 10 comprises two different locations 12, 14 each being defined by a local intranet area”. Thus, the intranet area is a location such as an entire city. Savoor clearly teaches, as Applicant points out in par. 21, that the subscriber is within a city, and down to the zip code level and that each subscriber is located in a VHO (Fig. 3) having the respective broadcasting/streaming circuits. 
Applicant also adds that ‘a STB is not able to generate a transport stream’ on p. 8. However, the claims define that the “broadcasting and/or streaming circuits configured to generate a transport stream”. Thus, as referenced above, even if the STB were the only device gathering monitoring information, which Examiner does not contend, the claims are not claiming the transmission device generating a transport 
Regarding 2) the limitation does not appear to further narrow the already existing claim language. The limitation adds 2a) “wherein the different monitoring information accessible is associated with the different locations” 2b) “such that the system ensures that the user has easy and secure access to the monitoring information of the different locations” 2c) “while the system simultaneously ensures that the user is not able to control the broadcasting and/or streaming circuits at which monitoring information is accessible by the user.”
Regarding 2a) Savoor teaches (at least Fig. 4, paragraph 20-25, 30-31) different categories of monitored information combined and collected at 405 to be monitored and analyzed to then be available to users/content providers/ advertisers to use and provided to a user interface of an user at region, city, or zip code level.
Regarding 2b) The scope of “easy access” is not definite, see the above 112b Rejection. Secure access is already defined in claim 5 such that:
“each transmission device being further configured to transmit the monitoring information gathered to the cloud circuit via a secure connection”, “wherein each of the transmission devices of the intranet areas provide the monitoring information of the several broadcasting and/or streaming circuits to the cloud circuit via the secure connection”. Savoor clearly teaches the monitoring information being used by the provider or advertiser and not by anyone with access or the public.
Regarding 2c) Claim 5 already claims “wherein the secure connection is unidirectional thereby prohibiting direct access to the broadcasting and/or streaming circuits so that a user having access to the cloud circuit is unable to control the broadcasting and/or streaming circuits via the cloud circuit as the user only retrieves the monitoring information being provided,” wherein Harvey is relied on for having taught such feature.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY G TODD/           Primary Examiner, Art Unit 2457